Citation Nr: 1118399	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected coronary artery disease (CAD) and/or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In November 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a January 2010 Board decision, the claim was remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Issues not currently on appeal

The January 2010 Board decision also remanded the issues of entitlement to service connection for CAD, PTSD, and depression/memory loss.  In a February 2011 rating decision, service connection was granted for CAD and PTSD and disability ratings were assigned to each.  In the February 2011 rating decision, the AMC stated that the issue of "entitlement to service connection for depression and memory loss [has] been incorporated into this decision since this has been address[ed] by the examiner which explicably intertwined with your service-connected (PTSD)."  To the Board's knowledge, the Veteran has not yet disagreed with any aspect of the February 2011 decision.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Reasons for remand

It is undisputed that the Veteran is currently diagnosed with hypertension.  See, e.g., the private treatment records dated October 2002 and April 2005; see also the VA treatment records dated July 2006.

The Veteran has previously argued that his hypertension is due to his coronary artery disease, which is now service-connected.  See, e.g., the November 2009 Board hearing transcript, pgs. 10-14.  He recently alternatively asserted that his hypertension is due to his service-connected PTSD.  See the VA Form 646 dated March 2011.  Moreover, the Board notes that as a result of the Veteran's service in the Republic of Vietnam, his in-service exposure to herbicides is presumed.  See 
38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).

A review of the claims folder demonstrates that the Veteran has not received appropriate VCAA notice of the requirements to sustain his claim on the bases of secondary service connection or herbicide exposure.  The Board has been prohibited from itself curing these defects.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Veteran should be provided with appropriate notice of secondary service connection and herbicide exposure as to the pending claim so that he may be accorded appropriate due process.

Additionally, there is currently no medical opinion of record that adequately addresses the issue of direct or secondary service connection.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection and service connection due to herbicide exposure.  

2. VBA should arrange for a physician to review the Veteran's VA claims folder including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's hypertension is related to his military service, to include in-service herbicide exposure, or whether hypertension is due to the service-connected CAD and/or PTSD.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


